Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 8, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  143330(58)                                                                                               Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices
  PROGRESSIVE MARATHON INSURANCE
  COMPANY,
      Plaintiff/Cross-Defendant-Appellant,
                                                                    SC: 143330
  v                                                                 COA: 296502
                                                                    Ottawa CC: 09-001034-CZ
  RYAN DEYOUNG and NICOLE L.
  DEYOUNG,
           Defendants,
  and
  SPECTRUM HEALTH HOSPITALS and
  MARY FREE BED REHABILITATION
  HOSPITAL,
            Intervenors/Cross-Plaintiffs-Appellees,
  and
  CITIZENS INSURANCE COMPANY OF
  AMERICA,
             Intervenor/Cross-Defendant-Appellee.
  _________________________________________


         On order of the Chief Justice, the motion by the Insurance Institute of Michigan
  for leave to file a brief amicus curiae in this case is considered and it is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 8, 2012                    _________________________________________
                                                                               Clerk